Case 2:19-cv-14465-SDW-LDW Document 13-10 Filed 11/26/19 Page 1 of 4 PagelD: 619

  

State of New Jersey
OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102
(973) 648-6054
Fax (973) 648-2358

Thomas R. Betancourt
administrative Law Judge

December 19, 2017

VIA EMAIL

Julie Warshaw, Esq.

Warshaw Law Firm, LLC

266 King George Road, Ste. C2
Warren, NJ 07059

Jodi Howlett, Esq.
Cleary, Giacobbe, Alfieri & Jacobs, LLC
5 Ravine Drive
Matawan, NJ 07747
Re: F.H. and M.H. on behalf of J.H. v. West Morris Regional High Board of
Education
OAL Dkt. Nos.: EDS 10706-17

Dear Counsel:

Enclosed please find an Order entered in the above-referenced matter.
Very truly yours,
Slime, 10 Slee —

THOMAS R. BETANCOURT
TRB/db Administrative Law Judge
Encl.

New Jersey is an Equal Opportunity Employer
Case 2:19-cv-14465-SDW-LDW Document 13-10 Filed 11/26/19 Page 2 of 4 PagelD: 620

 

She

=Z
State of New Jersey
OFFICE OF ADMINISTRATIVE LAW

ORDER
OAL DKT. NO. EDS 10706-17
AGENCY DKT. NO. 2017-26311

 

F.H. and M.H. ON BEHALF OF J.H.,
Petitioner,
Vv.
WEST MORRIS REGIONAL HIGH BOARD OF
EDUCATION,

Respondent.

 

Julie Warshaw, Esq., for Petitioner (Warshaw Law Firm, LLC, attorneys)

Jodi S. Howlett, Esq., for Respondent (Cleary, Giacobbe, Alfieri, Jacobs, LLC,

attorneys)

BEFORE THOMAS R. BETANCOURT, ALJ:

STATEMENT OF THE CASE AND PROCEDURAL HISTORY

Petitioner filed a Due Process Petition on June 5, 2017, with Office of Special
Education Programs (OSEP) in the New Jersey Department of Education (DOE). OSEP
transmitted the contested case pursuant to N.J.S.A. 52:14B-1 to 15 and N.JS.A, 52:14f-
1 TO 13, to the Office of Administrative Law (OAL) where it was filed on July 28, 2017.

NEW JERSEY ISAN EQUAL OPPORTUNITY EMPLOYER
CBR DRC NOS Bos Wgds7 Document 13-10 Filed 11/26/19 Page 3 of 4 PagelD: 621

A prehearing conference was held on August 11, 2017, and a prehearing Order
was entered on the same date.

Petitioner filed a motion for summary decision on September 20, 2017. Said
motion is held in abeyance pending my decision on the present motion for leave to amend
the due process petition, which was filed with the OAL October 23, 2017.

Leave was granted to amend the due process petition by Order dated November
14, 2017; and, a briefing schedule for the summary decision motion was established.

Respondent filed its reply brief to Petitioner's summary decision motion on
December 5, 2017. Petitioner filed a sur-reply brief on December 14, 2017.

LEGAL ANALYSIS

Standard for Summary Decision

A motion for summary decision may be granted if the papers and discovery
presented, as well as any affidavits which may have been filed with the application, show
that there is no genuine issue of material fact and the moving party is entitled to prevail
as a matter of law. N.JLA.C. 1:1-12.5(b). If the motion is sufficiently supported, the non-
moving party must demonstrate by affidavit that there is a genuine issue of fact which can
only be determined in an evidentiary proceeding, in order to prevail in such an
application. Ibid. These provisions mirror the summary judgment language of R._4:46-2(c)
of the New Jersey Court Rules.

The motion judge must “consider whether the competent evidential materials
presented, when viewed in the light most favorable to the non-moving party... , are
sufficient to permit a rational fact finder to resolve the alleged disputed issue in favor of
the non-moving party.” Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 523 (1995).
And even if the non-moving party comes forward with some evidence, this forum must
grant summary decision if the evidence is “so one-sided that [the moving party] must
prevail as a matter of law.” Id. at 536 (citation omitted).

2
CBACBRE NGS OR DS Babee 7Pocument 13-10 Filed 11/26/19 Page 4 of 4 PagelD: 622

in the instant matter the parties dispute the classification of J.H. Petitioner
maintains that J.H. should be classified as “Specific Learning Disability". Respondent's
position is that J.H. should be classified as “Emotionally Disturbed". This alone requires

a hearing.

For the foregoing reasons, | CONCLUDE that the motion for summary decision
should be DENIED.

ORDER

Petitioner's motion for summary decision is DENIED.

ft oe 7 gen
te e A apne
December 19, 2017 VILE

DATE THOMAS R. BETANCOURT, ALJ

 

aa
